Name: Council Regulation (EEC) No 3483/85 of 5 December 1985 opening, allocating and providing for the administration of a Community tariff quota for certain handwoven fabrics, pile and chenille, falling within heading Nos ex 50.09, ex 55.07, ex 55.09 and ex 58.04 of the Common Customs Tariff (1986)
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  industrial structures and policy
 Date Published: nan

 16 . 12 . 85 Official Journal of the European Communities No L 337 / 31 COUNCIL REGULATION (EEC) No 3483 / 85 of 5 December 1985 opening, allocating and providing for the administration of a Community tariff quota for certain handwoven fabrics , pile and chenille , falling within heading Nos ex 50.09, ex 55.07, ex 55.09 and ex 58.04 of the Common Customs Tariff ( 1986) THE COUNCIL OF THE EUROPEAN COMMUNITIES , European Economic Community , such products being stamped in a manner approved by such authorities at the beginning and end of each item and carried direct from the country of manufacture to the Community ; whereas it is , accordingly , appropriate to open the tariff quotas in question with effect from 1 January 1986 ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate of levy for the quotas should be applied consistently to all imports until the quotas are used up ; whereas , in the light of the principles outlined above , a Community tariff quota arrangement based on an allocation between the Member States would seem to preserve the Community nature of the said quotas ; whereas , to represent as closely as possible the actual development of the market in the said goods , the allocation should follow proportionately the requirements calculated both on the basis of statistics of imports from third countries during a representative reference period and on the basis of the economic prospects for the tariff year in question ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , as regards handwoven fabrics of silk , waste silk other than noil and cotton , falling within heading Nos ex 50.09 and ex 55.09 , the Community has declared its readiness to open annual duty-free Community tariff quotas up to a value (customs value ) which , for 1985 , amounted to 2 244 000 ECU for silk fabrics and to 2 040 000 ECU for cotton fabrics ; Whereas , to take account of Spain's and Portugal's participation from 1 March 1986 , the amounts adopted in 1985 should be increased by 3,19 % in respect of silk fabrics and by 1,42% in respect of cotton fabrics , thus bringing them to 2 316 000 and 2 069 000 ECU respectively ; Whereas products may be admitted under the Community tariff quota only on production of a certificate of manufacture recognized by the competent authorities of the Whereas , however , in the statistical nomenclatures there is no specific classification for the handwoven fabrics concerned ; wheceas , in these circumstances , it has been impossible to collect sufficiently precise and representative statistics ; whereas the quantities charged against the shares allocated to the Member States for the Community tariff quotas . opened for certain of these fabrics for 1982 , 1983 and 1984 were as follows : 1 . Woven fabrics of silk or of waste silk other than noil (heading No ex 50.09 of the Common Customs Tariff): Member States 1982 1983 1984 ECU % ECU % ECU % : Benelux 52 916 2,37 14 237 0,77 31 779 1,82 Denmark 53 594 2,41 23 713 1 1,29 ' 22 891 1,31 Germany 988 940 44,37 1 159 087 62,84 1 095 862 62,78 Greece 0 0 0 0 0 0 France 918 000 41,18 482 029 26,14 306 785 17,58 Ireland 0 0 0 0 . 0 0 Italy 125 350 5,62 20 984 1,14 130 300 7,47 United Kingdom 90 200 4,05 144 320 7,82 157 850 9,04 No L 337 / 32 Official Journal of the European Communities 16 . 12 . 85 1 . Woven fabrics of cotton (heading Nos ex 55.07 , ex 55.09 and ex 58.04 of the Common Customs Tariff):. Member States 1982 1983 1984 ECU % ECU ' % ECU % Benelux 82 320 4,16 36 421 1,80 59 000 2,91 Denmark 98 000 4,95 164 083 8,12 138 001 6,81 Germany 398 524 20,13 583 047 28,87 263 192 12,98 Greece 0 0 0 0 0 0 France 928 612 46,91 764 400 37,85 1 068 000 52,69 Ireland 0 0 0 0 0 0 Italy 1 364 0,07 912 0,05 28 274 1,39 United Kingdom 470 600 23,78 470 600 23,31 470 600 23,22 Whereas , in view of the variations in these figures , the latter cannot lead to a firm conclusion on the real requirements of each Member State referred to above for the tariff period under consideration ; whereas neither can the new Member States' requirements be accurately determined ; whereas , so that the Community tariff quotas in question may be allocated fairly among the Member States , these factors make it possible to express the initial percentage shares in the quota volume roughly as follows : Member State which has almost used up one of its initial shares should draw a supplementary share from the corresponding reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up , and as many times as the reserve allows ; whereas each initial and supplementary share must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States , and the Commission must be in a position to follow the extent to which the tariff quotas have been used up and inform the Member States thereof; Whereas , if at a given date in the quota period a Member State has a considerable quantity of one of its initial shares left over , it is essential that is should return a significant proportion thereof to the reserve to prevent a part of one or other of the Community quotas from remaining unused in one Member State while it could be used in others ; Member States Silk goods (heading No ex 50.09 ) Cotton goods (heading Nos ex 55.07, ex 55.09 and ex 58.04) Benelux 4,58 3,41 Denmark 4,58 8,72 Germany 41,86' 13,05 Greece 3,17 0,82 Spain 2,16 1,30 France 22,88 37,17 Ireland 3,00 2,24 Italy 9,24 3,45 Portugal 0,84 0,09 United Kingdom 7,64 29,75 / Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas , to take account of future import trends for the goods under consideration , each quota volume should be divided into two successive amounts , the first being allocated among the Member States and the second held as a reserve to cover at a later date the requirements of Member States who have used up their initial shares ; whereas , to give importers some degree of certainty , the first successive amount of each Community tariff quota should be fixed at a relatively high level , at approximately 51 % for silk goods and at approximately 76 % for cotton goods ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1986 , for each of the two categories of the following products , Community tariff quotas of a volume corresponding to the customs value indicated shall be opened : Whereas the initial shares may be used up fairly quickly ; whereas , therefore , to avoid disruption of supplies , any 16 . 12 . 85 Official Journal of the European Communities No L 337 / 33 (ECU) CCT heading No Description Quota volume a ) ex 50.09 Handwoven fabrics of silk , of noil or other waste silk 2 316 000 b ) ex 55.07 Handwoven cotton gauze 1 ex 55.09 Other handwoven fabrics of cotton &gt; 2 069 000 ex 58.04 Handwoven pile fabrics and chenille fabrics (other than terry II \ products of cotton falling within heading No 55.08 and fabrics I falling within heading No 58.05 ) of cotton , woven on hand I looms 2 . Within these tariff quotas the Common Customs Tariff duties shall be totally suspended . Goods temporarily held in power of non-member countries shall not be excluded from the definition of direct carriage provided that they are not transhipped there ; As regards these tariff quotas , Spain and Portugal shall apply the duties calculated in accordance with the relevant provisions laid down in the 1985 Act of Accession . ( b ) goods which , in carriage , cross the territory of one or more non-member countries , of the European Communities or are transhipped in such a country , provided that they cross such territory while covered by a single transport document drawn up in the country of manufacture . 3 . For the purposes of this Regulation : ( a ) handwoven fabrics' means fabrics woven on looms moved exclusively by hand or foot ; ( b ) customs value' means the value as defined in the relevant Community rules . Article 2 1 . A first successive amount of a value corresponding to 1 180 000 ECU for the products falling within heading No ex 50.09 , and to 1 582 000 ECU for the products falling within heading Nos ex 55.07 , ex 55.09 and ex 58.04 , shall be allocated among the Member States ; the respective shares of the Member States which subject to Article 5 shall be valid from 1 January to 31 December 1986 , as regards Member States of the Community of Ten and from 1 March to 31 December 1986 as regards Spain and Portu ­ gal , shall correspond to the following values : 4 . Admission under these quotas shall , however , be granted only for fabrics , pile and chenille : ( a ) accompanied by a certificate of manufacture recognized by the competent authorities of the European Economic Community and conforming to the example in Annex I endorsed by one of the recognized authorities of the country of manufacture appearing in Annex II ; (b ) bearing, at the beginning and end of each item , a stamp approved by the said authorities (*); ( c) carried direct from the country of manufacture to the European Economic Community . ( a ) for the products falling within heading No ex 50.09 , referred to in Article 1 ( 1 ) 5 . In this respect , the following shall be considered to have been carried direct : ( a ) goods which , in carriage, do not cross the territory of a non-member country of the European Communities . Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom (ECU) 54 000 54 000 494 000 37 400 25 500 270 000 35 400 109 000 10 500 90 200 ( 1 ) It is agreed that this subparagraph shall not prevent a lead seal approved by the authorities from constituting performance of the terms of this subparagraph . (b ) for the products falling within heading Nos ex 55.07 , ex 55.09 and ex 58.04 , referred to in Article 1 ( 1 ): No L 337 /34 Official Journal of the European Communities 16 . 12 . 85 Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1986 . (ECU) Benelux 54 000 Denmark 138 000 Germany 206 500 Greece 13 000 Spain 20 500 France 588 000 Ireland 35 400 Italy 54 500 Portugal 1 500 United Kingdom 470 600 Article 5 Member States shall return to the reserve , not later than ,1 October 1986 the unused portion of their initial share which , on 15 September 1986 , is in excess of 20 % of the initial amount . They may return a larger quantity if there are reasons to believe that such quantity might not be used . Each Member State shall , not later than 1 October 1986 , notify the Commission of the total quantities of the said goods imported up to and including 15 September 1986 and charged against the appropriate Community tariff quota , and any quantities of the initial shares returned to the corresponding reserves . 2 . The second successive amount of each of the quotas referred to in Article 1(1 ) and corresponding to 1 180 000 and 487 000 ECU , respectively , shall constitute the reserve . 3 . Regulation (EEC) No 2779 / 78 ( ») and (EEC) No 289 / 84 ( 2 ) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ECU . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserves have been used up . It shall inform the Member States , not later than 5 October 1986 of the amounts still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up a reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing . Article 3 1 . If 90 % or more of one of a Member State's initial shares as specified in Article 2 ( 1 ), or of that share minus the portion returned to the reserve where Article 5 is applied , has been used up , that Member State shall without delay , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit , to the extent permitted by the amount of the reserve . 2 . If, after one or other of its initial shares has been used up 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions imposed by paragraph 1 , draw a third share , equal to 7,5 % of its initial share , rounded up where necessary to the next unit . 3 . If, after one or other of its second shares has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those fixed in those paragraphs if there are grounds for believing that those fixed may not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 1 . The Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quotas . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the said goods against their shares as and when such goods are declared for customs purposes to be for free circulation . (&gt;) OJ No L 333 , 30 . 11 . 1978 , p . 5 . ( 2 ) OJ No L 33 , 4 . 2 . 1984 , p . 2 . 16 . 12 . 85 Official Journal of the European Communities No L 337 / 35 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 January 1986 . Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1985 . For the Council The President J.-C . JUNCKER No L 337 / 36 Official Journal of the European Communities 16 . 12 . 85 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I MODELLER TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã Ã ¤Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODELOS DE CERTIFICADO DE FABRICACIÃ N MODÃ LES DE CERTIFICAT DE FABRICATION MODELLI DI CERTIFICATO DI FABBRICAZIONE MODELLEN VAN CERTIFICAAT VAN VERVAARDIGING MODELOS DE CERTIFICADO DE FABRICO 2 Nummer 000001 EksportÃ ¸r (navn , fuldstÃ ¦ndig adresse, land) 0 CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE PRODUKTER AF SILKE ELLER BOMULD udstedt med henblik pÃ ¥ opnÃ ¥else af prÃ ¦fe ­ rencetoldbehandling i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskab 3 Modtager (navn , fuldstÃ ¦ndig adresse, land) 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 MÃ ¦rker og numre - Antal kolli og deres art - NÃJE BESKRIVELSE AF VARERNE 9 MÃ ¦ngde ( 1 ) 10 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at :  ovenfor beskrevne forsendelse udelukkende indeholder hÃ ¥ndvÃ ¦vede produkter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land, der er anfÃ ¸rt i rubrik nr. 4 ;  hvert stykke er:  i hver ende forsynet med et godkendt stempel (3),  forsynet med en plombe nr (3) (1 ) H vo rv id t d e t dr ej er si g o m a n ta l d e le , m et er , m * e lle r k il o . (2 )V al ut a , d Ã © r e r an fÃ ¸ rt i k Ã ¸b ek on tra kt en . (3 ) Ik ke a n ve n d te ov er st re ge s . 1 2 Kompetent myndighed (navn , adresse, land) Sted Dato (Underskrift) (Stempel) class="page"> 2 Nummer 000001 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift, Land) BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE ERZEUGNISSE AUS SEIDE ODER BAUMWOLLE ausgestellt fÃ ¼r die Zulassung zur zoll ­ tariflichen Vorzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift , Land) \ 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 8 Zeichen und Nummern  Anzahl und Art der PackstÃ ¼cke  GENAUE BESCHREIBUNG DER ERZEUGNISSE 9 Menge ( 1 ) 10 Wert fob (2) 11 SICHTVERMERK DER ZUSTÃ NDIGEN BEHÃ RDE Der Unterzeichnende bescheinigt , daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich auf HandwebstÃ ¼hlen in lÃ ¤ndlichen Betrieben des in Feld Nr. 4 angegebenen Landes hergestellte Gewebe enthÃ ¤lt ;  Jedes StÃ ¼ck am Anfang und am Ende mit einem zugelassenen Stempel (3 ) mit einer Plombe Nr (3) versehen ist . (1 ) A ng eb en , o b e s si ch u m S tÃ ¼ ck , M et er , Q ua dr at m et er o d e r K ilo gr am m h a n d e lt . (2 ) In d e r im Ka uf ve rtr ag an ge ge be ne n W Ã ¤h ru ng . (3 ) N ic ht zu tr ef fe nd es st re ic h e n . 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) Ort Datum (Unterschrift) (Stempel) class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã ¤Ã  Ã Ã Ã ¤Ã Ã Ã ©Ã ¤Ã  Ã  Ã Ã Ã Ã Ã Ã Ã Ã ¡Ã  Ã ¥Ã ¦Ã Ã £Ã Ã Ã ¤Ã  Ã Ã Ã ¥ Ã Ã §Ã Ã ¥Ã  Ã ¥Ã ¦Ã Ã ÃÃ Ã Ã Ã  Ã Ã ¡Ã Ã Ã Ã ÃÃ  ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ¬Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½  Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± (') 10 Ã Ã ¾Ã ¯Ã ± fob (2) 11 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ Ã  Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹:  Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ±Ã ½Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ­Ã Ã ¿Ã Ã ½ Ã Ã Ã ±Ã ½Ã ¸Ã µÃ ¯ Ã ¼Ã µ Ã ±Ã Ã ³Ã ±Ã »Ã µÃ ¹Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸ . 4 '  Ã ºÃ ±Ã ¸Ã µ Ã Ã ÃÃ ¹ Ã Ã ­Ã Ã µÃ ¹ :  Ã Ã Ã ®Ã ½ Ã ±Ã Ã Ã ® Ã ºÃ ±Ã ¹ Ã Ã Ã ¿ Ã Ã ­Ã »Ã ¿Ã  , Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã · Ã Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ± (3)" 0 ) Ã  Ã ½Ã ± Ã Ã ­ Ã Ã ± Ã Ã µ Ã µÃ ¬ Ã ½ Ã Ã Ã  Ã ºÃ µ Ã ¹Ã Ã ± Ã ¹ Ã Ã µÃ  Ã ¯ Ã ± Ã Ã ¹ Ã ¸Ã ¼ Ã ¿Ã  Ã Ã µ Ã ¼ Ã ± Ã  Ã ¯Ã  Ã ½ , Ã ¼ Ã ­Ã  Ã  Ã  Ã ½ , Ã Ã µ Ã Ã  Ã ±Ã ³ Ã  Ã ½Ã ¹ Ã ºÃ  Ã ½ Ã ¼Ã ­ Ã Ã  Ã  Ã ½ Ã ® Ã º Ã ¹Ã » Ã  Ã ½ . (*) Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã · Ã  Ã Ã Ã ¼Ã ² Ã ¬Ã  Ã µÃ  Ã  Ã Ã  Ã »Ã ® Ã  Ã µÃ  Ã  . (S ) Ã  Ã ± Ã ´Ã ¹ Ã ±Ã ³ Ã Ã ± Ã Ã µ Ã ¯ Ã · Ã Ã µÃ  Ã ¹Ã Ã  Ã ® Ã ­ Ã ½ Ã ´ Ã µ Ã ¹Ã ¾ Ã · .  Ã ¼Ã ¿Ã »Ã Ã ²Ã ´Ã ±Ã Ã Ã ¬Ã »Ã ¹Ã Ã · Ã ±Ã Ã ¹Ã ¸ . . . . (3). 12 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã Ã ½ Ã Ã Ã ¹Ã  (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) class="page"> 2 Number 000001 Exporter (Name, full address, country) CERTIFICATE RELATING TO SILK OR COTTON HANDLOOM PRODUCTS issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 3 Consignee (Name, full address, country) 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Quantity ( 1 ] 10 FOB value (2) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that :  the consignment described above contains only handloom textile products of the cottage industry of the country shown in box No 4,  to each piece is attached :  at the beginning and end, an approved stamp (3).  a seal No (3). (1 ) S ta te w h e th e r in p ie c e s , m et re s , sq u a re m e tr e s o r ki lo gr am s . (2 )T h e c u rr e n c y o f th e co n tr a ct of s a le . (3 ) D e le te a s ap pr op ria te . 12 Competent authority (Name, full address, country) At on (Signature) (Seal) class="page"> 2 NÃ ºmero 000001 Exportador (Nombre, direcciÃ ³n completa, paÃ ­s) CERTIFICADO RELATIVO A LOS PRODUCTOS DE SEDA O DE ALGODON TEJIDOS EN TELARES A MANO expedido para la obtenciÃ ³n del beneficio del rÃ ©gimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 3 Destinatario (Nombre, direcciÃ ³n completa, paÃ ­s) 4 PaÃ ­s de fabricaciÃ ³n 5 PaÃ ­s de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 8 Marcas y numeraciÃ ³n - nÃ ºmero y naturaleza de los bultos - DESIGNACIÃ N DETALLADA DE LAS MERCANCÃ AS 9 Cantidad (1 ) 10 Valor FOB (2) 1 1 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mÃ ¡s arriba contiene exclusivamente productos textiles fabricados en telares a mano por la artesanÃ ­a rural del paÃ ­s indicado en la casilla n ° 4;  cada pieza estÃ ¡ provista de al principio y al final , de un sello autorizado (3) de un plomo n ° (3) (1 ) In dÃ ­ qu es e si s e tr a ta d e u n n Ã º m e ro d e p ie z a s , d e m et ro s , d e m 2 o d e ki lo g ra m o s . (2 ) E n la m o n e d a d e l c o n tr a to d e co m pr av en ta . ( 3 ) T Ã ¡ ch e se lo q u e n o p ro ce d a . 12 Autoridad competente (Nombre, direcciÃ ³n completa, paÃ ­s) i (Firma) (Sello) class="page"> 2 NumÃ ©ro 000001 Exportateur (Nom, adresse complÃ ¨te, pays) CERTIFICAT CONCERNANT LES PRODUITS DE SOIE OU DE COTON, TISSÃ S SUR MÃ TIERS A MAIN dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne 3 Destinataire (Nom, adresse complÃ ¨te, pays) 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d'embarquement  moyen de transport 7 DonnÃ ©es supplÃ ©mentaires 8 Marques et numÃ ©ros  nombre et nature des colis  DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 QuantitÃ © ( 1 ] 1 0 Valeur fob (2) r 1 1 VISA DE L'AUTORITÃ  COMPÃ TENTE Je soussignÃ ©, certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement des produits textiles fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural du pays indiquÃ © dans la case n ° 4 ;  chaque piÃ ¨ce est munie au dÃ ©but et Ã la fin , d'un cachet agrÃ ©Ã © (3) d'un plomb n0 (3). (1 ) In di qu er s' il s' ag it d 'u n n o m b re d e p iÃ ¨ c e s , d e m Ã ¨t re s , d e m 2 o u d e ki lo gr am m es . (2 ) D a n s la m o n n a ie d u co n tr a t d e v e n te . (3 ) B iff e r la m e n tio n in u t il e . 1 2 AutoritÃ © compÃ ©tente (Nom, adresse complÃ ¨te, pays) Ã ...: , le (Signature) (Sceau) class="page"> 2 Numero 000001 Esportatore (nome, indirizzo completo, paese) CERTIFICATO RELATIVO Al PRODOTTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 3 Destinatario (nome, indirizzo completo, paese) 4 Paese di fabbricazione 5 Paese di destinazione 6 Luogo e data d'imbarco  Mezzo di trasporto 7 Dati supplementari 8 Marche e numeri  Numero e natura dei colli  DESIGNAZIONE DETTAGLIATA DELLE MERCI 9 QuantitÃ ( 1 ) 1 0 Valore fob (2) 11 VISTO DELL'AUTORITÃ COMPETENTE Il sottoscritto certifica che :  la partita descritta sopra contiene esclusivamente prodotti tessili fabbricati su telai a mano dall'artigianato rurale del paese indicato nella casella n . 4 ;  ogni pezza Ã ¨ munita :  all'inizio e alla fine, di un marchio riconosciuto dalle autoritÃ (3).  di un sigillo di piombo n (3). (1 ) In d ic a re sÃ © si tr a tt a d i u n n u m e ro d i p e z z e , d i m et ri , d i m 2 o d i ch ilo gr am m i . (2 ) N e lla m o n e ta d e l co n tr a tt o d i v e n d it a . (3 ) C a n ce lla re la m e n zi o n e in u t il e . 12 AutoritÃ competente (nome, indirizzo completo, paese) A il (Firma) (Sigillo) class="page"> 2 Nummer 000001 Exporteur (naam, volledig adrÃ ©s, land) . CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VER ­ VAARDIGDE PRODUCTEN VAN ZUDE OF KATOEN afgeleverd met het oog op het bekomen van de voordelen van het regime der tariefprefÃ «renties in de Europese Economische Gemeenschap 3 Geadresseerde (naam, volledig adres, land) 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscheping  vervoermiddel 7 Bijkomende gegevens 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRIJVING VAN DE GOEDEREN 9 Hoeveel ­ heid ( 1 ) 10 fob ­ waarde (2) 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: Ik, ondergetekende, verklaar dat de hierboven omschreven zending uitsluitend produkten bevat welke in de huis ­ industrie op handweefgetouwen zijn vervaardigd in het land aangeduid in vak nr. 4.  leder stuk is voorzien aan het begin en aan het einde, van een erkend stempel (3) van een loodje nr . . . (3 ) (1 ) A a n ta l a a n te d u id e n in s tu k k e n , m et er s , vi e rk a n te m e te rs of ki lo gr am m en . (2 ) D e m u n t v a n h e t ve rk oo pc on tra ct . (3 ) O nn od ig e sc h ra p p e n . 1 2 Bevoegde autoriteit (naam, volledig adres, land) Te : de (Handtekening) (Stempel) class="page"> 1 Exportador (Nome, endereÃ §o, completo, pais) 2 Numero 00000 CERTIFICADO 3 DestinatÃ ¡rio (Nome, endereÃ §o completo, paÃ ­s) RELATIVO AOS PRODUTOS DE SEDA OU DE ALGODAO, TECIDOS EM TEARES MANUAIS emitido tendo em vista a obtenÃ §Ã £o do benefÃ ­cio do regime pautal preferencial na Comunidade EconÃ ³mica Europeia 4 Pais de fabrico 5 PaÃ ­s de destino 6 Lugar e data de embarque - meio de transporte 7 Dados suplementares 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes - DESIGNAÃ Ã O PORMENORIZADA DAS MERCADORIAS 9 Quantidade D 10 valor FOB (2) 1 1 VISTO DA AUTORIDADE COMPETENTE Eu, abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos tÃ ªxteis fabricados em teares manuais pelo artesanato rural do paÃ ­s indicado na casa n ? 4;  todas as peÃ §as sÃ £o acompanhadas no inicio e no fim, de um selo autorizado (3)de um chumbo n ? (3) (1 ) In d ic a r s e s e tr a ta d e u m n Ã º m e ro d e p e Ã § a s , de m et ro s , d e m 2 o u d e qu ilo gr am as . (2 ) N a m o e d a d o c o n tr a to de v e n d a . (3 ) R is ca r a m en Ã §Ã £ o i n Ã º t i l . 12 Autoridade competente (Nome, endereÃ §o completo , paÃ ­s) (Assinatura) Selo class="page"> 16 . 12 . 85 Official Journal of the European Communities No L 337 / 55 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture PaÃ ­s de fabricaciÃ ³n Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority Autoridad competente AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India India Inde India India Ã ­ndia Textile Committee eller ( for stoffer af silke) oder ( fÃ ¼r Gewebe aus Seide ) Ã ® (Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã Ã Ã ¬ Ã Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ±) or ( for silk fabrics ) (para los tejidos de seda ) ou (pour les tissus de soie) o (per i tessuti di seta ) of (voor weefsels van zijde) (para os tecidos de seda ) Central Silk Board Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan PakistÃ ¡n Pakistan Pakistan Pakistan PaquistÃ £o Export Promotion Bureau Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand Tailandia ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Department of Foreign Trade Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Export Promotion Bureau Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Laos Service national de l'artisanat et de l'industrie Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Department of Commerce No L 337 / 56 Official Journal of the European Communities 16 . 12 . 85 Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture PaÃ ­s de fabricaciÃ ³n Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority Autoridad competente AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador El Salvador DirecciÃ ³n de comercio internacional Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives Ministerio de Comercio y de Cooperativas MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentina Argentine Argentina ArgentiniÃ « Argentina SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales